United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-1449
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Missouri.
                                          *
Michael T. JoDon,                         *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: September 11, 2001

                                    Filed: September 20, 2001
                                     ___________

Before LOKEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

      After Michael T. JoDon transmitted a picture of his genitals to a minor over the
Internet, JoDon pleaded guilty to transportation of obscene matter in violation of 18
U.S.C. § 1465. As a part of the plea agreement, JoDon waived his right to appeal the
sentence imposed under the sentencing guidelines unless the district court* sentenced
him outside the applicable guidelines range. Although JoDon's sentence falls within the
guidelines range, JoDon now challenges the district court’s imposition of special

      *
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
conditions of supervised release barring JoDon from engaging in activities providing
access to children, loitering near certain areas frequented by children, or having a post
office or private mail box, without his probation officer’s earlier approval. In coming
to grips with JoDon's claim, we need not decide whether JoDon's waiver of his right
to challenge the sentence forecloses his right to contest the conditions of his supervised
release. Instead, we simply consider and reject JoDon's claim on the merits. Contrary
to JoDon's view, the challenged conditions are reasonably related to his crime and his
rehabilitation, they are intended to protect the public from this convicted sexual
offender, and they involve no greater restraint of liberty than reasonably necessary to
accomplish their purposes. See United States v. Cooper, 171 F.3d 582, 585 (8th Cir.
1999); United States v. Bee, 162 F.3d 1232, 1235 (9th Cir. 1998), cert. denied, 526
U.S. 1093 (1999). Like the district court below, we also reject JoDon's argument that
the written judgment does not accurately reflect the sentence imposed by the district
court. See, e.g., United States v. Holloway, 960 F.2d 1348, 1358-59 (8th Cir. 1992).
We thus affirm the district court’s judgment.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-